Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 02/04/2022 is acknowledged.
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kugimiya (US 20150268562 A1) .
Regarding claims 1, 3, 5, 6 Kugimiya explicitly discloses an imprint mask (Fig. 3B and 8B) comprising of a pattern area (24). Said pattern area (24) is on the surface of said imprint mask wherein said pattern area (24) is inside of a boundary (25) parallel to a recess such a substrate thickness is thinner that the surrounding periphery (22) (Paragraph 43 & 67, Figs. 3B & 8B). The imprint mask is further comprised of a heterogeneous layer comprised of gallium ion wherein the substrate is irradiated with an infrared laser such that said heterogeneous layer (Paragraph 31, 42). Said heterogeneous layer (40) is parallel to the pattern area (24) and periphery (22) such that the pattern area (24) is within the outer perimeter of the heterogeneous layer (40) (Fig.3B & 8B). The substrate is a quartz substrate (Paragraph 34).
Therefore, in addressing claim 1 Kugimiya explicitly discloses a template (Fig. 3B and 8B), comprising: a substrate having a first surface; a pattern region (24) on the first surface; and an impurity layer (40) within the substrate in a plane parallel to the first surface, the pattern region (24) being within an outer perimeter of the impurity layer (40) when viewed from a direction orthogonal to the first surface.
Therefore, in addressing claim 3 Kugimiya explicitly discloses the template (Fig. 3B and 8B) wherein the impurity layer (40) includes Ga as a dopant.
Therefore, in addressing claim 5 Kugimiya explicitly discloses the template (Fig. 3B and 8B) wherein the substrate includes a recess on a second surface opposite to the first surface, and the recess is wider than the pattern region in a direction parallel to the first and surfaces.
Therefore, in addressing claim 6 Kugimiya explicitly discloses the template (Fig. 3B and 8B) wherein the substrate is a quartz plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kugimiya (US 20150268562 A1) as applied to claims 1, 3, 5, and 6 in view of Suzuki (US 20160067910 A1).
	Regarding claims 2 Kugimiya explicitly discloses an imprint mask (Fig. 3B and 8B) comprising of a quartz substrate (Paragraph 34 & 43). The imprint mask is further comprised of a heterogeneous layer comprised of gallium ion wherein the substrate is irradiated with an infrared laser such that said heterogeneous layer expands. (Paragraph 31, 42).
	Kugimiya does not explicitly disclose the heterogeneous layer transmitting ultraviolet light.
	Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A person of ordinary skill in the art at the time of the invention would find it obvious to modify Kugimiya with Suzuki wherein the heterogeneous layer is an ion-implanted layer of antimony. A person of ordinary skill in the art would be motivated to do so in order transmit ultraviolet light through the heterogenous layer such that an ultraviolet-setting resist can be the imprint material.
Therefore, in addressing claim 2 Kugimiya explicitly discloses the template (Fig. 3B and 8B) wherein the substrate absorbs infrared light, and transmits ultraviolet light.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kugimiya (US 20150268562 A1) as applied to claims 1, 3, 5, and 6 in view of NPL “Mask replication using jet and flash imprint lithography”
Regarding claims 4 Kugimiya explicitly discloses an imprint mask (Fig. 3B and 8B) comprising of a pattern area (24) as previously disclosed for claim 1 (Paragraph 43 & 67, Figs. 3B & 8B).
Kugimiya does not explicitly disclose the pattern area (24) to be on a pedestal.
(Page 3, Section 2.1).
A person of ordinary skill in the art at the time of the invention would have found it obvious to modify Kugimiya with the NPL “Mask replication using jet and flash imprint lithography” such that the pattern area is on a pedestal to eliminate defects.
Therefore, in addressing claim 4 Kugimiya explicitly discloses the template (Fig. 3B and 8B) wherein the pattern region is on a pedestal formed on the first surface of the substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/             Examiner, Art Unit 1754                                               

/SEYED MASOUD MALEKZADEH/             Primary Examiner, Art Unit 1754